


HEI Exhibit 10.14
Nonemployee Directors Compensation Schedule
 
Effective January 1, 2014
 
 
 
 
HEI Board - Annual Cash Retainers (paid quarterly)
 
 
HEI Chairman of the Board
 
$250,000
 
HEI Director
 
$65,000
 
HEI Audit Committee Chair
 
$15,000
 
HEI Audit Committee Member
 
$6,000
 
HEI Compensation Committee Chair
 
$15,000
 
HEI Compensation Committee Member
 
$6,000
 
HEI NCG Committee Chair
 
$10,000
 
HEI NCG Committee Member
 
$4,000
 
ASB Board - Annual Cash Retainers (paid quarterly) *
 
 
ASB Directors who are not also HEI Directors
 
$40,000
 
ASB Audit Committee Chair
 
$10,000
 
ASB Audit Committee Member
 
$4,000
 
ASB Risk Committee Chair
 
$10,000
 
ASB Risk Committee Member
 
$4,000
 
HECO Board - Annual Cash Retainers (paid quarterly) *
 
 
HECO Directors who are not also HEI Directors
 
$40,000
 
HECO Audit Committee Chair
 
$10,000
 
HECO Audit Committee Member
 
$4,000
 
Extra Meeting Fees (per additional meeting)
 
HEI Board Member
 
$1,500
(A)
HEI Audit Committee Member
 
$1,500
(B)
HEI Compensation Committee Member
 
$1,500
(C)
HEI NCG Committee Member
 
$1,500
(C)
HECO/ASB Board Member
 
$1,000
(A)
ASB Audit Committee Member
 
$1,000
(B)
HECO Audit Committee Member
 
$1,000
(C)
ASB Risk Committee Member
 
$1,000
(C)
(A) Earned per extra meeting, after attending 8 meetings during the calendar
year
 
 
(B) Earned per extra meeting, after attending 10 meetings during the calendar
year
 
 
(C) Earned per extra meeting, after attending 6 meetings during the calendar
year
 
 
 
 
 
HEI, ASB and HECO Boards - Equity Compensation *
 
HEI Director - annual grant (paid on last business day of June)
shares valued at $75K
 
HECO and ASB only Directors - annual grant (last business day of June)
shares valued at $40K
 
New Directors (one-time grant during first year of service -- prorated)
portion of annual grant, prorated on start date
 
 
 
 
 
* For ASB and HECO directors who are also HEI directors, ASB and HECO pay
 
 
 a pro rata portion of each such director's total compensation (cash and equity
value).
 
 





